Citation Nr: 0827233	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-43 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO which 
denied service connection for coronary artery disease (CAD) 
and hypertension, to include as secondary to service-
connected diabetes mellitus.  In May 2008, a hearing was held 
at the RO before the undersigned acting member of the Board.  


FINDING OF FACT

Coronary artery disease and hypertension were not present in 
service or until many years after service, and there is no 
competent evidence that any current heart disease is causally 
or etiologically related to, or aggravated by service-
connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The veteran does not have coronary artery disease due to 
disease or injury which was incurred in or aggravated by 
service, nor is any current coronary artery disease 
proximately due to or aggravated by the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service, nor is 
any current hypertension proximately due to or aggravated by 
the service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims of service 
connection CAD and hypertension, to include as secondary to 
service-connected diabetes mellitus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

Prior to initial adjudication of the claims, letters dated in 
November 2002 and January 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini II, supra.  

The veteran was notified of his responsibility to submit 
evidence which showed that his cardiovascular disabilities 
were related, in some fashion, to service or to his service-
connected diabetes mellitus; of what evidence was necessary 
to establish service connection, including on a secondary 
basis, and why the current evidence was insufficient to award 
the benefits sought.  

As to VA's duty to assist, the veteran's service medical 
records and all VA and private medical records identified by 
him, including his Social Security disability records, have 
been obtained and associated with the claims file.  The 
veteran was examined by VA at least twice during the pendency 
of the appeal, and testified before the undersigned acting 
member of the Board at the RO in May 2008.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disability shall be service connected.  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 7, 2006)); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Since VA has been 
complying with Allen since 1995, the aforementioned 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
cardiovascular-renal disease, including hypertension and 
coronary artery disease manifests to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Factual Background & Analysis

At the personal hearing in May 2008, the veteran testified 
that he had no problems with high blood pressure or any other 
cardiovascular problems during service and that his 
hypertension and coronary artery disease (CAD) were diagnosed 
several years post-discharge.  He also testified that his 
hypertension and CAD were both diagnosed several years prior 
to being diagnosed with diabetes mellitus.  The veteran 
further indicated that no physician has ever told him that 
his hypertension or CAD were related in any way to service, 
or that they were caused or aggravated by his diabetes 
mellitus.  The veteran offered no specific contentions as to 
why he believed that his hypertension and CAD were related to 
service or to his service-connected diabetes mellitus.  

While the veteran may believe that his hypertension and CAD 
are related to service or to his diabetes mellitus, he has 
not presented any competent medical evidence to support his 
assertions.  The veteran, as a layman, is not competent to 
provide an opinion regarding medical causation or the 
etiological relationship between his current cardiovascular 
disabilities and his service or to a service-connected 
disability.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran does not claim nor do the service medical records 
show any complaints, treatment, abnormalities, or diagnosis 
of hypertension or any cardiovascular disorder in service or 
until many years thereafter.  His separation examination in 
September 1972, showed a normal heart and vascular system.  
His blood pressure was 114/72, and a chest x-ray study was 
within normal limits.  

The evidentiary record includes numerous VA medical reports 
showing treatment, primarily for psychiatric problems from 
1980 to the present.  The records reflect no pertinent 
abnormalities or diagnosis of hypertension or any 
cardiovascular disability until the early 1990's. and no 
signs or laboratory findings of diabetes mellitus until 2001.  
A VA inpatient note in September 1992 included a diagnosis of 
hypertension.  

Additional medical records showed that the veteran was 
admitted to a private hospital in November 1994, with intense 
chest pains radiating into both arms, shortness of breath, 
nausea, vomiting and weakness.  Serial electrocardiograms 
were consistent with an inferior lateral infarct, and 
subsequent diagnostic studies revealed CAD, for which the 
veteran underwent emergency angioplasty.  

VA laboratory studies, including urinalysis from 1989 to 1997 
were, essentially within normal limits and showed no elevated 
glucose or keytones levels, or any abnormal findings for 
diabetes mellitus.  Laboratory studies in September 2001, 
were indicative of glucose intolerance but were not in the 
diabetic range.  Laboratory studies in May 2002 were 
consistent with diabetes mellitus, and the veteran was 
counseled on calorie reduction weight loss, diet, and 
exercise.  A VA treatment note dated in October 2002, 
indicated that the veteran was diabetic.  

The veteran was examined by VA in March 2003, to determine 
whether there was any relationship between his hypertension 
and diabetes mellitus.  The examiner indicated that the 
claims file was reviewed and included a description of the 
veteran's medical history.  The examiner noted that the 
veteran's hypertension was diagnosed several years prior to 
the onset of very mild glucose intolerance.  He opined, 
therefore, that the veteran's hypertension was less likely 
than not a complication of diabetes mellitus.  

On subsequent VA examination in June 2006, the examiner 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
examiner noted that while the veteran was diagnosed with 
diabetes mellitus in 2002, diagnostic studies showed that he 
had normal kidney function and that his glucose levels had 
never been extremely high.  He explained that there was no 
cause or relationship between diabetes mellitus and 
hypertension except in cases of advanced renal disease.  He 
opined, in essence, that the veteran's relatively mild 
symptoms of diabetes rendered it less likely than not that 
his hypertension or CAD were related to his diabetes, and 
that there was no evidence of aggravation of the veteran's 
hypertension or CAD by his diabetes.  The examiner noted that 
the veteran had several risk factors for the development of 
CAD, including tobacco abuse, dyslipidemia, hypertension, and 
diabetes mellitus, but that the veteran's diabetes was not 
manifested until some eight years after the onset of his 
hypertension and CAD.  He also opined that there was no 
evidence that the veteran's hypertension or CAD were 
aggravated by his diabetes.  

The Board finds the VA opinions persuasive as they were based 
on a longitudinal review of all the evidence of record, 
considered all relevant facts and offered a rational and 
plausible explanation for concluding that the veteran's 
hypertension and CAD were not related to the service-
connected diabetes mellitus.  Moreover, the veteran has not 
provided any competent evidence to rebut those opinions.  

Inasmuch as there is no evidence of hypertension or CAD in 
service, and no competent medical evidence relating any 
current cardiovascular disability to military service or to 
the service-connected diabetes mellitus, the Board finds no 
basis to grant service connection.  Accordingly, the appeal 
is denied.  


ORDER

Service connection for hypertension, to include secondary to 
service-connected diabetes mellitus is denied.  

Service connection for CAD, to include secondary to service-
connected diabetes mellitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


